DISMISSED; Opinion Filed March 20, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00772-CV

                            JOEL LEON THOMAS, Appellant
                                        V.
                          LATANYA YOUNG THOMAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-53407-2018

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Myers
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

March 1, 2019, that failure to file the brief by March 11, 2019 would result in dismissal of the

appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1);

42.3(b), (c).




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE


180772F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOEL LEON THOMAS, Appellant                       On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-00772-CV         V.                     Trial Court Cause No. 199-53407-2018.
                                                   Opinion delivered by Justice Myers.
 LATANYA YOUNG THOMAS, Appellee                    Justices Osborne and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 20th day of March, 2019.




                                             –2–